—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a physical altercation with another inmate, petitioner was charged by two separate misbehavior reports with violating various prison disciplinary rules. After a tier III disciplinary hearing, at which he pleaded guilty to the charges contained in the second misbehavior report, petitioner was found guilty of fighting and engaging in violent conduct. We reject petitioner’s contention that the determination is not supported by substantial evidence. Included in the evidence presented at the disciplinary hearing was the first misbehavior report stating that, as several inmates were yelling “fight” and pointing to the restroom, an injured and bloody inmate emerged from the restroom with petitioner in pursuit. The inmate then grabbed a push broom and headed toward petitioner, who was in an aggressive stance with his fists *804clenched. The detailed misbehavior report, together with the corroborating testimony of the correction officer who witnessed the incident and petitioner’s testimony that he attempted to join the fight, provided substantial evidence to support the determination of guilt (see, Matter of Washington v Goord, 245 AD2d 914; Matter of Wilkinson v Coombe, 242 AD2d 834). Petitioner’s remaining contentions have been examined and found to be either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.